The opinion of the court was delivered
by Black, J.
— The plaintiff has a deed for the land in dispute. But the jury found two facts; first, that the deed was a mortgage ; and, secondly, that the mortgage-money was fully paid and satisfied. If these facts were properly ascertained upon legal evidence, and under a sound charge, there can be no reason for disturbing the judgment.
We have often held that a deed absolute on its face, may be shown by parol to have been intended by the parties as a mortgage. When one gets title to land by an agreement which binds him to hold it merely as a pledge for the payment of a debt, or as indemnity against a loss to which he is liable as surety, he cannot retain the land if the debt be paid, or the securityship discharged. When Stevens was the owner of the land in dispute, he was willing to let the defendant have it for the price it cost him, added to a small debt for medical services, and the defendant agreed to purchase it in that way. He gave Horn as his surety, and Horn took the deed in his own name. The verdict decides that the contract was such, that Pattison had the equity of redemption, and that he did in fact redeem by paying out and out the whole debt for which the land was mortgaged to Horn.
We think the evidence of Dr. Stevens was admissible. It was right to let him testify how and on what terms he himself had and held the title, and why and in what manner and for what purpose he conveyed it to Horn- The comments of the court upon all the evidence were very proper and just. It is plain that Stevens held the title, subject to aright in Pattison to redeem it, by paying a sum of money much less than its value. But Pat*307tison not being able to redeem, got Horn to advance the money, or pledge his credit for it. This is not like either of the cases cited by the plaintiff. We do not deny that if a person buys land at a public or private sale, and agrees by parol, either before he purchase or afterwards, that he will convey to another, upon payment of a certain sum within .a fixed time, there is no contract which can be enforced. It is simply a bargain for the land, which must be in writing, or else be void. But Horn did not buy this land from Stevens; Pattison had purchased it himself, and got Horn to aid him in paying for it. ' It belonged to Pattison conditionally, by virtue of his contract with Stevens, before Horn had anything -to do with the business. When he became able, by Horn’s assistance, to perform the condition, he had a right to determine where the title should- go, and directed it to be lodged in Horn as a pledge for his reimbursement. This is, to every legal and equitable interest, the same as if Pattison had personally had an absolute title in himself, and directly pledged it to Horn as security for.a debt.
Judgment affirmed.